
	
		III
		110th CONGRESS
		1st Session
		S. RES. 251
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2007
			Mr. Graham (for himself,
			 Mr. DeMint, Mr.
			 Dodd, Mr. McCain,
			 Mr. Kennedy, Mr. Chambliss, Mr.
			 Kerry, Mr. Isakson,
			 Mrs. Dole, Mr.
			 Schumer, Mrs. Clinton,
			 Mr. Biden, and Mr. Burr) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Honoring the firefighters and other public
		  servants who responded to the fire in Charleston, South Carolina on June 18,
		  2007.
	
	
		Whereas at approximately 7:00 P.M. on June 18, 2007, a
			 tragic fire started at the Sofa Super Store in Charleston, South
			 Carolina;
		Whereas, despite the flames that engulfed the building,
			 the brave men and women of the Charleston Fire Department (Department)
			 fulfilled their duty by rushing inside as others fled for their lives;
		Whereas the fire quickly grew out of control and trapped 2
			 store employees inside;
		Whereas the firefighters attempted to punch through the
			 building walls in a selfless effort to save the lives of these
			 employees;
		Whereas the roof of the building collapsed, trapping the
			 firefighters inside;
		Whereas Captain William Billy Hutchinson, a
			 30-year veteran of the Department, lost his life in the fire;
		Whereas Captain Mike Benke, a 20-year veteran of the
			 Department, lost his life in the fire;
		Whereas Captain Louis Mulkey, an 11-year veteran of the
			 Department, lost his life in the fire;
		Whereas Engineer Mark Kelsey, a 12-year veteran of the
			 Department, lost his life in the fire;
		Whereas Engineer Bradford Brad Baity, a
			 9-year veteran of the Department, lost his life in the fire;
		Whereas Assistant Engineer Michael French, a
			 1½-year veteran of the Department, lost his life in the
			 fire;
		Whereas Fire Fighter James Earl Drayton, a
			 32-year veteran of the Department, lost his life in the fire;
		Whereas Fire Fighter Brandon Thompson, a 4-year veteran of
			 the Department, lost his life in the fire;
		Whereas Fire Fighter Melven Champaign, a 2-year veteran of
			 the Department, lost his life in the fire;
		Whereas the extraordinary courage and sacrifice of these
			 firefighters reflects the spirit of South Carolina, as well as the spirit of
			 our great Nation;
		Whereas the United States has not experienced such a
			 devastating loss of firefighters since the horrific events on September 11,
			 2001; and
		Whereas a grateful Nation mourns the loss of these heroes
			 and vows that their sacrifices were not made in vain: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)honors William
			 Billy Hutchinson, Mike Benke, Louis Mulkey, Mark Kelsey,
			 Bradford Brad Baity, Michael French, James Earl
			 Drayton, Brandon Thompson, and Melven Champaign, who lost their lives in the
			 course of their duty as firefighters, and recognizes them for their bravery and
			 sacrifice;
			(2)extends its
			 deepest sympathy to the families of these 9 brave heroes;
			(3)honors all the
			 firefighters and other public servants who contributed to battling the fire;
			 and
			(4)pledges to
			 continue to support and to work on behalf of the firefighters who risk their
			 lives each day to ensure the safety of all Americans.
			
